UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




    IN RE ALUMINUM WAREHOUSING                                      13-md-2481 (PAE)
    ANTITRUST LITIGATION                                            16-cv-5955 (PAE)

                                                                         ORDER



PAUL A. ENGELMAYER, District Judge:

         On March 3, 2020, plaintiffs Reynolds Consumer Products LLC (“Reynolds”) and

Southwire Company LLC (“Southwire,” and together with Reynolds, “plaintiffs”) and defendant

Access World (USA) LLC (f/k/a Pacorini Metals USA, LLC) (“Access”) submitted a joint letter

regarding plaintiffs’ motion to compel Access to produce certain data responsive to Request No.

11 of plaintiffs’ November 22, 2019 First Request for Production of Documents, Dkt. 131 (“Joint

Ltr.”), 1 and a letter motion to seal certain exhibits attached thereto, Dkt. 130. Access has already

produced information responsive to Request No. 11 with respect to its aluminum stock located in

warehouses in the United States. At issue is whether Access should be compelled to produce

structured data regarding Access’s affiliates’ worldwide aluminum warehouse stocks, including

the volume and dollar value of aluminum held on- and off-warrant on a location-by-location

basis.

         Plaintiffs argue that Access has “control,” pursuant to Federal Rule of Civil Procedure

34, over the requested data because it has the “practical ability” to obtain such information. Joint




1
 Unless otherwise noted, references to docket entries in this Order refer to the docket of
Reynolds Consumer Products LLC v. Glencore, Ltd., No. 16 Civ. 5955 (PAE) (the
“Reynolds/Southwire Action”).
Ltr. at 2 (quoting Coventry Capital US LLC v. EEA Life Settlements, Inc., No. 17 Civ. 7417,

2020 WL 635169 (S.D.N.Y. Feb. 11, 2020)). Plaintiffs argue that Access’s practical ability is

evidenced by periodic reports containing snapshots of such data—often in the form of summary

reports and, at least occasionally, in the form of spreadsheets containing raw data—which

Access received from its foreign parent affiliate in the ordinary course of business. Id. at 2–4.

       Access, in turn, avers that it has no ability to demand or obtain worldwide data from its

affiliates, despite receiving periodic reports. See id. at 6–10. Access supports this position with

the declaration of its Chief Financial Officer, David Paddy, Dkt. 131, Ex. F (“Paddy Decl.”).

Paddy attests Access does not have the legal right or practical ability to query the databases of its

former affiliates or otherwise to obtain the requested data on demand—and that Access would be

denied if it tried. Paddy Decl. ¶ 5.

       Plaintiffs have failed to carry their burden of demonstrating that Access has “possession,

custody, or control,” Fed R. Civ. P. 34, of the worldwide data sought. Where, as here, the party

seeking discovery contests the question of “control” over documents held by another party’s

affiliates, district courts undertake a “highly fact-specific” inquiry in which “the burden of proof

falls on the party seeking discovery.” Sicav v. Wang, No. 12 Civ. 6682 (PAE), 2014 WL

2624753, at *4 (S.D.N.Y. June 12, 2014) (citations omitted). “Under ordinary circumstances, a

party’s good faith averment that the items sought . . . are not in his possession, custody, or

control, should resolve the issue of failure of production.” Jackson v. Edwards, No. 99 Civ.

0982 (JSR) (HBP), 2000 WL 782947, at *3 (S.D.N.Y. June 16, 2000) (citations omitted). Here,

plaintiffs have failed to show that Access has the legal right or practical ability to obtain the




                                                  2
worldwide data sought by Request No. 11, and Access has averred its lack of the same, by

competent proof. 2

       Accordingly, the Court denies, without prejudice, plaintiffs’ motion to compel. 3 The

Clerk of Court is respectfully directed to close the motions pending at dockets 130 and 131.



       SO ORDERED.

                                                                PaJA.�
                                                               ____________________________
                                                               Paul A. Engelmayer
                                                               United States District Judge


Dated: March 10, 2020
       New York, New York




2
  Plaintiffs seek, in the alternative, limited discovery as to Access’s practical ability to obtain the
requested information. Joint Ltr. at 6. The Court does not regard the issue as central enough to
justify discovery into Access’s practical ability, given Paddy’s good faith averment and the
undisputed fact that Reynolds and Southwire only purchased aluminum from U.S. entities, No.
13 MD 2481 (PAE), Dkt. 1223 (teleconference transcript) at 21.

3
 The parties raise in passing a separate issue regarding the use of additional search terms. See
Joint Ltr. at 3–4 & n.3, 7. This issue does not appear to be ripe for the Court’s decision. The
Court accordingly directs the parties to meet and confer regarding these search terms prior to
seeking additional judicial resolution—with an understanding that the Court would expect the
additional search terms to be appropriate if such additional terms would be likely to produce
documents (i) responsive to Request No. 11, (ii) within Access’s custodial files, and (iii) without
presenting an undue burden.
                                                   3
